Levine, J.
Appeals (transferred to this court by order of the Appellate Division, Second Department), (1) from an order of the Supreme Court (Hickman, J.), entered May 8,1989 in Orange County, which denied defendant’s motion to vacate a default judgment entered against it, and (2) from an order of said court, entered August 22, 1989 in Orange County, which denied defendant’s motion for renewal.
Plaintiff commenced a breach of contract action against defendant, a corporation doing business in Massachusetts, in October 1988. Three months later, plaintiff entered a default judgment against defendant. Several weeks later, plaintiff’s attorney was contacted by defendant’s New York counsel who requested a voluntary withdrawal and vacatur of the judgment. This request was denied by plaintiff. Two months later, defendant moved for vacatur of the default and for an order to compel plaintiff to accept its answer. Supreme Court denied the motion, finding that although defendant demonstrated a meritorious defense to the action, the moving papers failed to set forth any excuse for the default.
Several months later, defendant made a motion to renew in which its Massachusetts counsel averred that, upon receipt of the summons and complaint, he contacted the Orange County *910Clerk’s office and was advised by someone named "Cheryl” that no responsive pleading was required until defendant received notification that the case was entered in court. The moving papers, however, did not explain why the reason for the default was not known at the time of the original motion to vacate. Thus, in our view, the motion to renew was properly denied (see, Mayer v McBrunigan Constr. Corp., 123 AD2d 606).
Orders affirmed, with costs. Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.